﻿Mr. President, first of all, permit me, on behalf of the Mongolian delegation, to extend to you our most sincere congratulations on your well-deserved election as President of the thirty-fourth session of the General Assembly. Like previous speakers, we consider this unanimous election a worthy tribute to your outstanding personal qualities and at the same time a recognition of the important and growing role of your country and the African continent in furthering the cause of peace, national independence and social progress. We are confident that your vast experience, skill and long association with this world body will certainly contribute to making this session yet another successful world meeting for the good of mankind, and we wish you every success in discharging your responsibilities.
117.	I should like to take this opportunity also to express on behalf of the Government and people of the Mongolian People's Republic our deepest condolences to the delegation of the People's Republic of Angola and the Angolan people on the untimely demise of President Agostinho Neto. He will be remembered and cherished as a great son of the Angolan people, the founder of the glorious People's Republic of Angola and an outstanding leader of the national liberation and revolutionary movements of Africa.
118.	A review of the events of recent years, and in particular of the decade of the 1970s now drawing to a close, convinces us that the world situation has substantially improved. This has become possible thanks to the steady growth and further strengthening of the forces of peace, national independence and social progress, and to the consolidation of their decisive link, that is, real socialism.
119.	Evidence of the fresh successes of the national liberation and revolutionary movements of peoples can be found in the historic victory of the Vietnamese people in its struggle against the aggression of the major imperialist Power, the creation of the Socialist Republic of Viet Nam, the victory of the people's democratic revolution in Afghanistan, the establishment of people's revolutionary power in Kampuchea, and the overthrow of the Somoza dictatorship in Nicaragua and of the monarchist regime in Iran, and so forth. The further deepening of the process of social liberation of peoples is manifested by the profound socio-economic changes in socialist Ethiopia, the People's Republic of Angola, the People's Republic of Mozambique, the Democratic Republic of Madagascar, the People's Democratic Republic of Yemen, the People's Republic of the Congo and other young States.
120. Today we welcome Saint Lucia, another young State which has joined the family of the United Nations.
121. The non-aligned movement plays an ever-more positive role in world affairs. The Sixth Conference of the non-aligned countries recently held in Havana was an event of great international significance. It will undoubtedly occupy an important place in the struggle of peoples for the deepening of detente, for disarmament and for their national and social liberation, and against imperialism, racism and neo-colonialism.
122.	Thanks to the initiatives and efforts of the socialist countries, a substantial shift has taken place in the relations among the States of Europe, which was reaffirmed in the Final Act of the Conference on Security and Co-operation in Europe, signed at Helsinki on 1 August 1975, in the corresponding bilateral treaties of the USSR, the Polish People's Republic, the German Democratic Republic and the Czechoslovak Socialist Republic with the Federal Republic of Germany.
123.	An increasing role in the vital cause of strengthening peace and developing international cooperation is played by the United Nations. An important step has been taken towards harmonizing its activities with the world movement of the peoples for the prevention of a nuclear world war and for disarmament, a movement which is growing in strength.
124.	In the 1970s a series of treaties and agreements on limiting the arms race and on disarmament has been concluded. Among them, the new Treaty on the Limitation of Strategic Offensive Armaments, which was signed at Vienna on 18 June 1979 between the USSR and the United States of America, is of exceptional importance. This Treaty lays the necessary foundation for subsequent substantive steps on the quantitative and qualitative limitation and reduction of the most destructive types of weapons, gives a further impetus to the ongoing disarmament negotiations and favourably influences the international climate as a whole. We are convinced that the earliest possible ratification of this Treaty would be responsive to the vital interests of the peoples of the world. The Treaty is too important for mankind to become a subject of political manipulations by groups in a particular country.
125.	Steady change in the correlation of forces in favour of peace, national independence and social progress of peoples has brought a positive shift in international relations, which is today called detente. We certainly do not minimize the importance of the display of reason and realism in the ruling circles of the West, of their recognition of the fact that there is no alternative to detente.
126.	At the same time, we cannot and should not fail to take into account the fact that the opponents of detente have not laid down their arms. On the contrary, their actions of late have been intensified through the alarming collusion of the reactionary forces of imperialism and great Power chauvinism and expansionism. Plans to station in Europe new nuclear armaments, the creation of various expeditionary forces, the intensification of the military presence of the United States in the Indian Ocean and the Far East and the attempts to set up new military blocs in the Middle East, in Africa and in some other regions, as well as other similar actions by imperialist and reactionary forces, seriously vitiate the international atmosphere. Heavy responsibility rests with those forces which are to blame for the escalation of the arms race, the aggravation of existing hotbeds of international tension and the emergence of new ones.
127.	The arms race and the anti-socialist and anti- Soviet campaign go hand in hand, as one is meant to justify the other. The essence of this policy lies in ensuring military superiority over the socialist world. The extreme danger of such a policy lies in the fact that in the world of today it verges on recklessness and adventurism.
128.	The policy based on positions of strength stems from expansionist and hegemonistic ambitions. The essence of hegemonism is the violation of what is most sacred to all peoples, for it denies and encroaches on the undeniable right of others to live independently and freely. I believe that the serious concern of the Mongolian people regarding the policy of hegemonism is quite understandable. On the southern border of the Mongolian People's Republic is a country which in various ways continuously encroaches upon its sovereignty. On the other hand, we fully understand the hostile reaction of the Chinese representative here to the proposal of the Soviet Union to include on the agenda of the present session of the General Assembly the item on the "Inadmissibility of the policy of hegemonism in international relations". Those at whom the finger points always resort to deception and slander.
129.	The Government of the Mongolian People's Republic welcomes the new Soviet initiative as a timely and crucial one. Constructive consideration of this question, condemnation of hegemonism and the adoption of an appropriate decision based on the draft resolution submitted by the Soviet Union would be an important step in the reaffirmation and the strengthening of the fundamental principles of the United Nations Charter, and would facilitate the improvement of the international situation as a whole.
130.	We consider it logical that this question should be dealt with in the Security Council, the main organ of the United Nations for maintaining international peace, with a view to the subsequent elaboration of a binding rule that States renounce any policy of hegemonism in all its forms and manifestations. 
131.	For preserving and strengthening world peace and security, the question of ceasing the arms race and preventing the danger of a nuclear world war is of crucial importance.
132.	The Government of the Mongolian People's Re-public considers that the main step to be taken in stopping the nuclear arms race is to reach an agreement on the cessation of the production of all types of nuclear weapons and the gradual reduction of their stockpiles until they have been completely destroyed. A specific proposal on this question was put forward by the socialist countries in the Committee on Disarmament in February this year. We deem it necessary that the General Assembly lend its authority to this important initiative and recommend that the Committee on Disarmament expedite its work on this problem.
133.	A general and complete prohibition of nuclear- weapon tests would prevent what is called the technological nuclear arms race, the most dangerous of all. The progress so far achieved at the tripartite negotiations should be furthered in order to reach a positive solution to this vitally important issue in the near future.
134.	The strengthening of the regime of non- proliferation of nuclear weapons assumes ever greater urgency, particularly in the light of reports on the intention of additional States to acquire nuclear weapons. The second Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons to be convened next year faces an urgent task that of elaborating further effective measures aimed at promoting international co-operation in strengthening the regime of non-proliferation of nuclear weapons.
135.	Adoption of measures for the practical implementation of General Assembly resolution 33/72 entitled "Conclusion of an international convention on the strengthening of guarantees of the security of non- nuclear States", and for the achievement of an international agreement on the non-stationing of nuclear weapons on territories of States where there are no such weapons at present, would facilitate the strengthening of the regime of non-proliferation of nuclear weapons.
136.	An agreement as early as possible on the text of a treaty on the prohibition of radiological weapons on the basis of the proposed USSR-United States joint document would represent a concrete step in prohibiting another type of weapon of mass destruction.
137.	The Mongolian People's Republic is in favour of accelerating the negotiations on the prohibition of chemical weapons as well as on the reduction of conventional weapons.
138.	A concrete programme of international action to put an end to the arms race and to bring about disarmament through the creation of favourable conditions for this purpose was put forward by the socialist States members of the Warsaw Treaty in the documents of the Moscow 1978 meeting of the Political Consultative Committee of that Organization and of the Budapest 1979 meeting of the Committee of Ministers for Foreign Affairs of those countries
139.	The Mongolian People's Republic considers, inter alia, most timely the proposal of the socialist countries to convene a conference, at the political level, of representatives of the States which participated in the Helsinki Conference to discuss the questions of strengthening detente and easing military confrontation in Europe. In our view, such a conference could in the first place deal with the problems of reaching an agreement among the participants of the Helsinki Conference on the renunciation of the use of nuclear and other types of weapons against each other. This proposal of the socialist countries is acquiring ever greater urgency in the light of the further build-up of NATO forces in Europe.
140.	In this connexion the delegation of the Mongolian People's Republic, on behalf of its Government, warmly welcomes the new initiative of the Government of the Soviet Union aimed at reducing military confrontation in Europe, that is, its decision to withdraw from the territory of the German Democratic Republic within the next 12 months up to 20,000 Soviet servicemen and 10(30 tanks, and its readiness to reduce the number of nuclear systems deployed in the western part of the USSR provided that the other side renounces the deployment of additional nuclear-missile weapons on the territories of the European States members of NATO. My delegation hopes that this new act of goodwill on the part of the socialist countries, which meets the interest of strengthening peace and security in Europe and the world, will find a positive response on the part of the Western countries. I should further like to point out that this positive step by the socialist countries offers new possibilities for furthering the Vienna talks on the reduction of armed forces and armaments in Central Europe. Progress in these talks clearly depends on the readiness of the Western countries to abide by the principle of equal security.
141.	The delegation of the Mongolian People's Republic is convinced that the consideration of the whole complex of disarmament problems in the widest and most authoritative international forum—the World Disarmament Conference—could facilitate the adoption of effective disarmament measures, in particular in implementing the main provisions of the Final Document of the Tenth Special Session of the General Assembly [resolution 5-/0/2], devoted to disarmament. We are in favour of the early convening of such a Conference at a level sufficiently high to permit the adoption of practical decisions.
142.	The Mongolian People's Republic, like many other States, favours the speediest elaboration and conclusion of a world treaty on the non-use of force in international relations which would represent an important political guarantee of the security of States, and would considerably strengthen mutual trust among them, thus creating a favourable political climate for furthering disarmament objectives.
143.	The disarmament talks would be greatly enhanced by the adoption, at this session of the General Assembly, of a declaration on international cooperation for disarmament, the draft of which has been presented by the delegation of the Czechoslovak Socialist Republic. Such a declaration, which unifies the political principles in the approach of States to the vital issues of disarmament, would facilitate purposeful and effective negotiations in this field.
144.	The Mongolian People's Republic naturally attaches particular importance to the problems of strengthening peace and security in Asia. In many parts of the vast continent people are still suffering from continual armed conflicts provoked by the forces of international reaction. Dangerous focal-point of tension continue to exist in Asia and even new ones are being created, threatening world peace and security. Moreover, there is evidence of the intensification of co-ordinated actions of the forces of imperialism, hegemonism and militarism in the Far East and in Asia as a whole. If further development of such events is not prevented, Asia could become a source of real danger to the cause of peace, national independence and the social progress of peoples. The Mongolian people, who 40 years ago, experienced the harmful consequences of the policy of connivance with the forces of war and reaction, cannot remain aloof in the face of the present trend, when the policy of hegemonism, spearheaded primarily against the socialist countries, is being encouraged in every way. In May 1939, militaristic Japan, which served as the Far Eastern bastion of the then "anti-Comintern pact", attacked the Mongolian People's Republic in great strength in order to convert it into a springboard of its further aggression against the Soviet Union. On the basis of the 1936 agreement between the two countries, the Soviet Union came to Mongolia's aid. The joint victory of the members of the new socialist world over one of the vanguards of imperialism in a fierce war, which was waged until 31 August 1939, that is to say, until the very beginning of the Second World War, remains of historical importance in the struggle of peoples against the forces of war and reaction.
145.	Events occurring on the Indochinese Peninsula demonstrate the great danger posed by the hegemonistic, expansionist actions of forces which consider that it is their right to "teach a lesson'' to other peoples and countries by the use of armed force.
146.	The Mongolian People's Republic, like the rest of the world community, has resolutely condemned the armed aggression and continuing intrigues of the Chinese authorities against the Socialist Republic of Viet Nam and fully supports the struggle of the Vietnamese people in defence of its revolutionary gains, independence and the territorial integrity of its country.
147.	Our people also strongly condemn Peking's encroachments on the national independence, territorial integrity and revolutionary gains of the Lao People's Democratic Republic and the People's Republic of Kampuchea. We express our warm solidarity with the peoples of Laos and Kampuchea.
148.	In this connexion, I should like to note that the decision of the General Assembly to recognize the "credentials" of the representative of the bloodthirsty regime of Pol Pot and Ieng Sary, rejected by the Kampuchean people, is a black mark against this Organization and is in flagrant contradiction of the aims and principles of its Charter.
149.	We wish to state once again that only the representatives of the lawful Government of the People's Republic of Kampuchea are entitled to represent that country in the United Nations and the other international organizations.
150.	The events in Afghanistan reveal that the reactionary forces are not willing to accept the fact that the new Government of Afghanistan is carrying out radical progressive transformations, having opted for the road towards building a society free from man's exploitation of man. We express our solidarity with the friendly Afghan people in their struggle in defence of the fruits of the people's democratic revolution from the encroachments of international reaction and their accomplices.
151.	The Mongolian People's Republic holds the view that the Camp David deal and the so-called peace treaty between Egypt and Israel have betrayed the vital interests of the Arab peoples, in particular those of the people of Palestine, have created new obstacles to the achievement of a just peace in the Middle East and help to strengthen the position of imperialism and its allies in this region. The expansion of the Israeli aggression against Lebanon and the incitement of the separatist forces in the country is clear evidence of this. The Mongolian people stand on the side of the long- suffering Lebanese people in their struggle for the defence of the sovereignty and territorial integrity of the country.
152.	The Mongolian People's Republic upholds the well-known position on the comprehensive and just settlement of the Middle East problems which is supported by the peace-loving world community,
153.	The Mongolian People's Republic consistently supports the struggle of the Korean people for the peaceful and democratic reunification of their country and is in favour of the immediate implementation of resolution 3390 B (XXX), which provides for the withdrawal of foreign troops from the southern part of Korea and the dissolution of the so-called United Nations Command.
154.	We advocate the strict implementation of relevant resolutions of the United Nations which reaffirm respect for the independence, sovereignty and territorial integrity of the Republic of Cyprus and its non- aligned status. In the opinion of the Mongolian delegation, the most appropriate instrument for the settlement of the Cyprus problem would be the convening of an international conference under the aegis of the United Nations.
155.	The present situation in Asia urgently requires from the Asian States active joint efforts for the prevention of dangerous developments on that continent, for the strengthening of mutual understanding, trust and co-operation as the basic prerequisite for ensuring peace and security.
156.	The Mongolian People's Republic, which consistently advocates the improvement of relations and the development of mutually advantageous co-operation among all States, welcomes the beginning of negotiations between the USSR and the People's Republic of China on the normalization of their relations. The progress of these negotiations would help to improve the political climate not only in Asia, but in the world at large. I would hope that both sides will equally be guided by this objective.
157.	The situation in southern Africa remains a dangerous hotbed of international tension. The major Western Powers, in collusion with the racist regimes, are intensifying their intrigues aimed at slackening and undermining the national liberation struggle of peoples. Various manoeuvres, designed to impose neo-colonialist regimes on the peoples of Namibia and Zimbabwe through the so-called internal settlements and bogus elections, are being stepped up.
158.	The Government of the Mongolian People's Republic believes that a genuine solution to the problem of southern Africa should be found through the elimination of the racist and colonialist regimes and the system of apartheid, and through the transfer of full power to the peoples of Namibia and Zimbabwe in the person of their legitimate representatives—SWAPO and the Patriotic Front of Zimbabwe. In this connexion my delegation attaches great importance to the decisions taken by the OAU and the Sixth Conference of Heads of States or Government of Non- Aligned Countries on the question of southern Africa. The Mongolian People's Republic also advocates strict implementation of the relevant decisions and resolutions of the Security Council and the General Assembly of the United Nations in this area as one of the main prerequisites facilitating the struggle of the peoples of this region.
159.	Thirty years have elapsed since the establishment of the Council for Mutual Economic Assistance— the organization of equal co-operation of the socialist States. This co-operation is an important factor for the dynamic development of their economies, the increased well-being of their peoples and for bringing the economies of all the members of the Council to the same level.
160.	The share of the socialist community in the world production of national income and industrial output, as well as in other important economic indicators, has steadily increased. Today the countries members of The Council for Mutual Economic Assistance, whose population constitutes 10.4 per cent of the world's total, account for one third of the world's industrial output and 25 per cent of the world's national income, as against 18 and 15 per cent, respectively, 30 years ago.
161.	The ties between the socialist countries develop the new type of international relations based on the principles of equality, respect for sovereignty and mutual assistance. This new type of relations, in its essence, represents that very new international economic order which the developing countries are striving to have universally established.
162.	The democratization of international economic relations on the basis of equality, mutual advantage and mutual support has an important role to play in overcoming the economic backwardness young States have inherited from their colonial past.
163.	At this session, we have heard repeated appeals by the representatives of the Western Powers to display solidarity and to recognize the need for interdependence in order to overcome economic difficulties. It is axiomatic, certainly, that no country, however economically powerful it may be, can manage without inter-national economic links. All countries benefit from equal economic co-operation. But when the developing countries raise the question of the democratization of existing international economic relations, of making them free from exploitation and diktat, the entire matter comes up against a blank wall erected by the West. Such hindrance of natural and legitimate processes gives rise to abnormal and crisis situations.
164.	My delegation would like to point out that within the framework of the United Nations much has been done with regard to the elaboration of principles and programmes of action aimed at promoting the establishment of the new international economic order. In particular, we have in mind the Declaration and Programme of Action on the Establishment of a New Inter-national Economic Order adopted at the sixth special session of the United Nations General Assembly and the Charter of Economic Rights and Duties of States. It is now imperative that practical measures be taken in the 1980s. In our opinion, this places a great responsibility upon the major conferences on economic matters that will be held at the beginning of the 1980s, such as the special session of the General Assembly on questions of economic development and co-operation. Preparations for these conferences should have as their aim the elaboration of concrete measures for the normalization and democratization of international economic relations.
165.	My delegation expresses the hope that the present session will see the adoption of decisions that will promote the cause of deepening detente, strengthening international peace and developing co-operation. It is precisely along these lines that the Mongolian delegation will make every effort to contribute to the successful conclusion of the work of this session.